UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 000-22537-01 (Commission File Number) NATIONAL PENN BANCSHARES, INC. (Exact Name of Registrant as Specified in Charter) Pennsylvania 23-2215075 (State or Other Jurisdiction of Incorporation) IRS Employer Identification No. Philadelphia and Reading Avenues, Boyertown, PA19512 (Address of Principal Executive Offices) (800) 822-3321 Registrant’s telephone number, including area code (Former Name or Former Address, if Changed Since Last Report):N/A Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer x Accelerated filer¨ Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNox Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at November 4, 2011 Common Stock, no stated par value 151,741,207 shares TABLE OF CONTENTS PART I – FINANCIAL INFORMATION 3 Item 1.Financial Statements 3 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 46 Item 4.Controls and Procedures. 46 PART II - OTHER INFORMATION 47 Item 1.Legal Proceedings 47 Item 1A.RISK FACTORS 47 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. 54 Item 3.Defaults Upon Senior Securities. 54 Item 4.[Removed and Reserved] 54 Item 5.Other Information. 54 Item 6.Exhibits. 56 SIGNATURES 57 EXHIBITS 58 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements NATIONAL PENN BANCSHARES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS Unaudited (dollars in thousands) September 30, December 31, ASSETS Cash and due from banks $ $ Interest-earning deposits with banks Total cash and cash equivalents Investment securities available for sale, at fair value Investment securities held to maturity (Fair value $533,422 and $537,932 for 2011 and 2010, respectively) Other securities Loans held for sale Loans and leases, net of allowance for loan and lease losses of $131,073 and $150,054 for 2011 and 2010, respectively Premises and equipment, net Accrued interest receivable Bank owned life insurance Other real estate owned and other repossessed assets Goodwill Other intangible assets, net Unconsolidated investments under the equity method Other assets TOTAL ASSETS $ $ LIABILITIES Non-interest bearing deposits $ $ Interest bearing deposits Total deposits Securities sold under repurchase agreements Short-term borrowings Federal Home Loan Bank advances Subordinated debentures Accrued interest payable and other liabilities TOTAL LIABILITIES SHAREHOLDERS' EQUITY Preferred stock, no stated par value; authorized 1,000,000 shares Series B, $1,000 liquidation preference, 5% cumulative;150,000 shares issued and outstanding as of December 31, 2010 - Common stock, no stated par value; authorized 250,000,000 shares, issued and outstanding:September 30, 2011 - 151,714,696; December 31, 2010 - 136,792,414 Accumulated deficit ) ) Accumulated other comprehensive income (loss) ) TOTAL SHAREHOLDERS' EQUITY TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these financial statements. 3 NATIONAL PENN BANCSHARES, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Nine Months (dollars in thousands, except per share data) Ended September 30, Ended September 30, INTEREST INCOME Loans and leases, including fees $ Investment securities Taxable Tax-exempt Deposits with banks Total interest income INTEREST EXPENSE Deposits Securities sold under repurchase agreements Short-term borrowings - Federal Home Loan Bank advances Subordinated debentures Total interest expense Net interest income Provision for loan and lease losses - Net interest income after provision for loan and lease losses NON-INTEREST INCOME Wealth management Service charges on deposit accounts Insurance commissions and fees Cash management and electronic banking fees Mortgage banking Bank owned life insurance Earnings of unconsolidated investments 99 ) Gain on pension plan curtailment - - - Loss on sale of building ) - ) - Loss on debt extinguishment ) - ) - Other operating income Net (losses) from fair value changes on subordinated debentures ) Net gains on sales of investment securities - IMPAIRMENT LOSSES ON INVESTMENT SECURITIES: Impairment losses on investment securities - ) - ) Non credit-related losses on securities not expected to be sold recognized in other comprehensive loss before tax - Net impairment losses on investment securities - ) - ) Total non-interest income NON-INTEREST EXPENSE Salaries, wages and employee benefits Net premises and equipment Goodwill impairment - - - FDIC insurance Other operating expenses Total non-interest expense Income before income taxes Income tax expense NETINCOME Preferred dividends and accretion of preferred discount - ) ) ) Accelerated accretion from redemption of preferred stock - - ) - NET INCOME AVAILABLE TO COMMON SHAREHOLDERS $ PER SHARE OF COMMON STOCK Basic earnings available to common shareholders $ Diluted earnings available to common shareholders $ Dividends paid in cash $ The accompanying notes are an integral part of these financial statements. 4 NATIONAL PENN BANCSHARES, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY Accumulated (dollars in thousands, except share data) Series B Other Common Preferred Accumulated Comprehensive Shares Value Stock Deficit (Loss) Income Total Balance at December 31, 2010 $ $ $ ) $ ) $ Comprehensive income: Net income Other comprehensive income, net of taxes Total comprehensive income Cash dividends declared common ) ) Cash dividends declared preferred ) ) Shares issued under share-based plans, net of excess tax benefits Shares issued in private placement Amortization of preferred discount ) - Repayment of Series B Preferred Stock ) ) Repurchase of common stock warrants ) ) Balance at September 30, 2011 $ $ - $ ) $ $ The accompanying notes are an integral part of these financial statements. 5 NATIONAL PENN BANCSHARES, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS Nine Months Ended (dollars in thousands) September 30, CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan and lease losses Share-based compensation expense Depreciation and amortization Amortization of premiums and discounts on investment securities, net Gains on investment securities, net ) ) (Losses) gains on equity-method investments, net of distributions ) Loans originated for resale ) ) Proceeds from sale of loans Gain on sale of loans, net ) ) Loss on sale of other real estate owned, net 44 Loss (gain) on sale of buildings ) Increase in fair value of subordinated debtentures Impairment losses on investment securities - Bank-owned life insurance policy income ) ) Gain on pension plan curtailment - ) Goodwill impairment - Changes in assets and liabilities: Decrease in accrued interest receivable Decrease in accrued interest payable ) ) Decreasein other assets (Decrease) increase in other liabilities ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from maturities and repayments of investment securities held to maturity Proceeds from sales of investment securities available for sale Purchase of investment securites held to maturity - ) Proceeds from maturities and repayments of investment securities available for sale Purchase of investment securities available for sale ) ) Sale (purchase) of other securities, net ) Proceeds from sale of loans previously held for investment Net decrease in loans and leases Purchases of premises and equipment ) ) Proceeds from sale of buildings - Claims from bank owned life insurance Proceeds from the sale of other real estate owned Net cash provided by investing activities CASH FLOWS FROM FINANCING ACTIVITIES Net increase in core deposits Net decrease in certificates of deposit ) ) Net (decrease) increase in securities sold under repurchase agreements ) Net (decrease) increase in short-term borrowings ) 74 Repayments of FHLB advances ) ) Proceeds from shares issued under share-based plans Excess tax expense on share-based plans ) ) Issuance of shares under dividend reinvestment plan Issuance of common stock in private placement - Repayment of Series B Preferred stock ) - Repurchase of common stock warrants ) - Cash dividends, common ) ) Cash dividends, preferred ) ) Net cash used in financing activities ) ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of period $ $ 6 NATIONAL PENN BANCSHARES, INC. AND SUBSIDIARIES SUPPLEMENTAL CASH FLOW DISCLOSURES The Company considers cash and due from banks, interest bearing and deposits with banks as cash equivalents for the purposes of reporting cash flows. Cash paid for interest and taxes is as follows: Nine Months Ended (dollars in thousands) September 30, Interest $ $ Taxes - The Company’s investing and financing activities that affected assets or liabilities, but did not result in cash receipts or cash payments were as follows: Nine Months Ended (dollars in thousands) September 30, Transfers of loans to other real estate¹ $ $ Other than temporary impairment on investment securities - Dividends accrued not paid on Series B Preferred Stock - ¹ $1.3 million and $6.7 million of OREO was disposed of during the periods ending September 30, 2011 and 2010, respectively. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 1.BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements were prepared in accordance with instructions to Form 10-Q, and therefore, do not include information or footnotes necessary for a complete presentation of financial position, results of operations and cash flows in conformity with accounting principles generally acceptedin the United States (“GAAP”).However, all normal, recurring adjustments that, in the opinion of management, are necessary for a fair presentation of these financial statements have been included.These financial statements should be read in conjunction with the audited consolidated financial statements and the notes thereto for National Penn Bancshares, Inc. (the “Company” or “National Penn”)for the year ended December 31, 2010, which are included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010 (the “Form 10-K”).The results for the interim periods presented are not necessarily indicative of the results that may be expected for the year ending December 31, 2011. The consolidated statement of operations includes Christiana Bank & Trust Company’s (“Christiana”), a Delaware state-chartered bank and trust company, results of operations until its divestiture on December 3, 2010, for the period it was owned by National Penn. The Company has prepared its accompanying consolidated financial statements in accordance with GAAP as applicable to the financial services industry. The consolidated financial statements include the balances of the Company and its wholly owned subsidiary, National Penn Bank (“National Penn Bank”).All material intercompany balances and transactions have been eliminated in consolidation.References to the Company include all the Company’s subsidiaries unless otherwise noted. 7 2.EARNINGS PER SHARE (dollars in thousands, except per share data ) Three months ended September 30, Nine months ended September 30, Income for EPS: Net income available to common shareholders $ Calculation of shares: Weighted average basic shares Dilutive effect of: Share-based compensation Warrants - - - Weighted average fully diluted shares Earnings per common share: Basic $ Diluted $ The following options were excluded from the computation of earnings per share as they were anti-dilutive: Three months ended September 30, Nine months ended September 30, Stock Options Exercise Price Low $ High $ 8 3.INVESTMENT SECURITIES The amortized cost, gross unrealized gains and losses, and fair values of the Company’s investment securities are summarized as follows: September 30, 2011 (dollars in thousands) Amortized cost Gross unrealized gains Gross unrealized losses Fair value Available for Sale U.S. Treasury securities $ $
